By the Court. —
Lumpkin, J.
delivering the opinion.
[1.] Thomas Studstill died in 1820, intestate. In 1846, William Holland took out administration upon the estate, and brought an action of ejectment against Jesse Jonekin, for a tract of land in Tatnall County. There was a recovery on the first trial, and an appeal entered, and pending the appeal this bill has been filed. The complainant, in addition to the foregoing facts, farther charges, that at the time of the death of Thomas Studstill, all of his children, and the representatives of children, were of full age, and that for more- than seven years next preceding the suit, all the heirs and next of kin of the deceased were barred by the. Statute of Limitations; that he had been in the peaceable and legally acquired possession of the premises, under claim of right, for more than twenty years; making improvements thereon, and cultivating and inclosing the land, and exercising acts of ownership over it, .without notice of the pretended adverse title now set up; that Thomas Studstill, at his death, did not owe a dollar, and that no debt has subsequently come against the estate to render an administration necessary or proper; and he prays the Court for a perpetual injunction against the action at Law.
Is the complainant, under these circumstances, entitled to the *591relief which he seeks ? In Conyers vs. Kennon, (1 Kelly, 379,) this Court say, “We are not prepared to say that a former administration would not be presumed, after the lapse of a great length of time, in order to protect the title of the occupant. Courts in our sister States have intimated such a purpose. Even grants are presumed, for the purpose of quieting ancient possessions. Moreover, we are not quite clear that Chancery would not grant a perpetual injunction, notwithstanding its reluctance to restrain legal rights, in a case where the heirs at law have conveyed or are barred, and there are no creditors.”
I am happy to find that my brethren are quite clear, that Equity will interpose to protect the occupant, under the facts set forth in the bill. It would be a palpable fraud upon the law to permit the heirs to do that indirectly, under color of an administration, which they have lost the right to do directly. This case, and many similar ones which have occurred in this State, demonstrate the necessity of imposing a statutory limit upon the time within which administration shall be granted, where there are no disabilities to prevent. Why should even a creditor, at the end of twenty years, be allowed, after sleeping over his rights for such a period of time, to disturb the titles to property?
The judgment below must be reversed.